It appears that when the writ of garnishment was served and thereafter the money held by the garnishee belonging to the defendant in the action was at the instance of the debtor held on deposit in a bank with the money of such garnishee, and the service of the writ of garnishment and the judgment against the garnishee did not require him to anticipate a failure of the bank in which the money was deposited and to remove the deposit; and there is no showing in pais that the garnishee should reasonably have anticipated the failure of the bank and failed to secure the deposit or was otherwise negligent in conserving the deposit which included the amount held as garnishee in the bank. There was no lending of the funds by the garnishee as asserted for the respondent here.
Petition for recall of mandate and for rehearing denied.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL and BUFORD, J. J., concur.